Title: From Thomas Jefferson to J. P. G. Muhlenberg, 28 October 1780
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel



Sir
Richmond Octr. 28. 1780.

I inclose you my last intelligence from the north side of the river: also an advice of Council for regimenting the militia. Some difficulty will arise under the 3d head between the militia and the regular Captains and subalterns. I must leave it to yourself to get over it by permitting those of the militia officers who shall be willing to return home, or by double officering, that is putting a set of regular officers into the Company with those of the militia or making the Companies small and increasing their numbers, or such other expedient as shall be most practicable and useful and will give least uneasiness.
I inclose you the names of such resigned and supernumerary  officers as occur to us with the dates of their original appointments; also letters to be Directed to such of them and such others as you think can be got. If you will direct them we will send expresses out with them.
The above is a copy of a letter from me to Genl. Muhlenberg.

Th: Jefferson

